Citation Nr: 0907258	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1974 to August 1974, and in the United States 
Army National Guard from May 1978 to October 1979, and has an 
additional seven months and twenty three days of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board in September 2005.  In 
March 2006, the Board found that new and material evidence 
had been submitted and that the claim for service connection 
for a left knee disorder should be reopened.  The Board 
remanded the matter for additional development.

In May 2008, VA informed the Veteran that the Veterans Law 
Judge that conducted the September 2005 hearing was no longer 
with the Board and offered the Veteran the opportunity to 
appear for a new hearing.  In June 2008, the Veteran 
requested a new hearing before the Board.

In July 2008, the Board remanded the case to afford the 
Veteran a second hearing.  

In December 2008, the Veteran testified via video conference 
before the undersigned Veteran's Law Judge.  It is noted that 
the record was held open for 60 days to allow the Veteran the 
opportunity to submit additional records.  No additional 
records have been provided.

All transcripts have been associated with the claims file and 
all development has been completed.




FINDING OF FACT

The Veteran does not have a left knee disability related to 
his military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's records indicate that he has a left knee 
disability; thus, he has a current disability for VA 
purposes.

Service treatment records are negative for a left knee injury 
or treatment, weighing against the finding of service 
connection.

VA outpatient treatment records show that the veteran was 
first treated in January 1989 for a left knee injury incurred 
while playing basketball.  Records show that the left knee 
was not treated again until July 1993.  None of the VA 
outpatient treatment records attribute the Veteran's left 
knee disability to service.  The only reference to service 
mentioned in the VA outpatient treatment records is in the 
history provided by the Veteran, weighing against finding 
that the left knee disability was caused by or incurred while 
on active duty.

A VA physician offered a nexus opinion between the Veteran's 
left knee disability and service in a letter dated December 
4, 2002.  However, the physician indicated that he had not 
reviewed the Veteran's service treatment records.  His 
opinion was based upon the Veteran's report that he was 
initially injured while serving in the Marine Corps in 1974.  
The Veteran reported to the VA physician that he fell and hit 
his left knee on a tree stump and that he was placed on bed 
rest with leg elevation for three days.  Based upon the 
history provided by the Veteran and his VA medical records, 
the physician stated that he believed that the veteran's left 
knee problem is directly related to the injury sustained 
while he was on active duty with the Marine Corps.  

The Board has considered the December 2002 nexus letter, 
however, as noted above, the veteran's service treatment 
records are silent for any injury in service.  Records do not 
show that the veteran fell or that he was placed on bedrest 
for any injury.

The veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the claims file.

The examiner noted that the veteran's SF93, dated July 1976, 
showed that the Veteran's indicated that he had a "trick or 
lock knee" and had "cramps in legs"; however, the legs or 
knees affected were not indicated.  The Veteran told the 
examiner that he was referring to the right knee at the time 
he completed the form in 1976.

The veteran told the examiner that he hurt his left knee in 
1978 when he fell and hit his knee on a tree stump.  He 
reported being placed on bed rest for three days; however, 
the examiner noted that the service treatment records were 
negative for the left knee injury.

In the opinion, the examiner indicated that it was not as 
likely as not, or less than 50/50, that the veteran's current 
left knee disability is related to military service.  He 
further stated that any significant injury in the military 
that occurred in 1978 would have had some form of 
documentation by the time the veteran left the military.  He 
concluded, stating that it is not possible to state that the 
left knee condition is related to military experience.  This 
examination weighs heavily against a finding of service 
connection for the left knee.

The Veteran appeared before the Board in September 2005 and 
in December 2008.  During both hearings, the veteran reported 
that while in basic training for the Marine Corps in 1974, he 
fell on a tree stump and injured his knee.  He stated that he 
was placed on bed rest for three days and treated with 
aspirins.

He testified that the Marine Corps took x-rays of his knees; 
however, the service medical records did not include x-rays 
or indicate that films were taken.  He also reported that he 
began to feel pain in the left knee about 6 to 8 months after 
discharge from all periods of active service; however, the 
first evidence of treatment for the disability is dated 
January 1989.

The Board has reviewed all evidence in the claims file.  
Service treatment records are negative for a left knee 
injury.  The veteran was not treated for his disability until 
January 1989, many years after service.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Medical records subsequent to service, including 
the April 2007 VA examination, fail to find a nexus between 
service and the left knee injury.

The Board has reviewed the December 2002 nexus opinion from 
the VA physician.  However, as the physician noted, he did 
not review the veteran's service treatment records when 
forming his opinion regarding the etiology of the veteran's 
left knee disability. 

The Board finds the April 2007 VA examination more probative 
than the December 2002 letter as the VA examiner's opinion 
was included examination and review of the veteran's claims 
file; accordingly, the April 2007 opinion is compelling 
evidence against his claim for service connection for the 
left knee disability.

In addition to the medical evidence, the Board has considered 
the Veteran's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the Veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of a current orthopedic disability based 
on service or a knee injury many years ago.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the Veteran's personal 
opinion that his left knee disability is related to service 
many years ago is not a sufficient basis for awarding service 
connection. Accordingly, the Board finds that the service and 
post-service treatment (or lack of treatment) outweighs his 
statements at this time.

Beyond the above, the Board must find that the medical 
opinion against this claim is of higher probative weight then 
the medical opinion that supports this claim and the Veteran 
statements.  The service and post-service treatment records 
also provide limited evidence against this claim, indicating 
a chronic disorder that began many years after service and 
the alleged injury in service (assuming, for the purposes of 
this case, that the injury did occur). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left knee disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in December 2008.  
The Veteran was afforded a VA medical examination in April 
2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  As previously noted, at his December 2008 
hearing, the Veteran requested additional time to submit 
records from West LA VAMC; however, additional records have 
not been received and the veteran failed to specify dates of 
the records.  It appears that all VAMC records have already 
been received and associated with the claims file.  
Additional new medical records regarding recent treatment of 
the disability at issue will not provide a basis to grant 
this claim as the existence of the disability is not at 
issue.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


